Dear Mayor Lopez:
You have requested an Attorney General's opinion concerning Louisiana's dual officeholding laws. Specifically, you ask whether you may simultaneously hold part-time employment with the Department of Elections and Registration and the elected position of Mayor for the Town of Zwolle.
You describe the part-time employment as involving the placement of voting machines at their respective sites in DeSoto Parish and working on election day in that same Parish. As you also point out, Zwolle is in Sabine Parish, not DeSoto Parish where the Town of Zwolle sits.
      LSA-R.S. 42:63(D), in pertinent part, states:
      No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. . . . (Emphasis added.)
The part-time position involving the placement of voting machines and general duties on election day is considered employment with the Department of Elections and Registration which is a state entity. The position of Mayor for the Town of Zwolle is an elective office in a political subdivision of the state. By the plain language of the above cited provision, the holding of these two positions concurrently would be prohibited.
Therefore, as Mayor for the Town of Zwolle, you may not also hold employment, either part-time or full-time, with the Department of Elections and Registration.
I trust this addresses your concerns. Please contact this office should you require further assistance.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
BY: CARLOS M. FINALET, III
ASSISTANT ATTORNEY GENERAL RPI:CMF/mjb